 


109 HRES 53 IH: Congratulating Ichiro Suzuki for breaking the Major League Baseball record for hits in a single season.
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 53 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. McDermott (for himself, Mr. Inslee, Mr. Larsen of Washington, Mr. Dicks, Mr. Smith of Washington, Miss McMorris, Mr. Hastings of Washington, and Mr. Baird) submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Congratulating Ichiro Suzuki for breaking the Major League Baseball record for hits in a single season. 
  
Whereas on Friday, October 1, 2004, right fielder Ichiro Suzuki of the Seattle Mariners got his 258th hit of the 2004 season, thereby breaking the Major League Baseball record for hits in a single season; 
Whereas Ichiro Suzuki’s 262 hits in a single season breaks the 84-year old record of 257, set by George Sisler in 1920; 
Whereas Ichiro Suzuki’s 225 singles in a single season breaks the 106-year old record of 206, set by Wee Willie Keeler in 1898; 
Whereas in 2004 Ichiro Suzuki won his second American League batting title in four years; 
Whereas Ichiro Suzuki’s batting average of .372 during the 2004 season was the highest single-season batting average ever for a Seattle Mariner; and 
Whereas no other player in the history of Major League Baseball has as many hits in the first four years of his career as Ichiro Suzuki: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates Ichiro Suzuki for breaking the Major League Baseball record for hits in a single season and recognizes his historic achievements; 
(2)requests that the President recognize the accomplishments of Ichiro Suzuki; and 
(3)directs the Clerk of the House of Representatives to make available enrolled copies of this resolution to Ichiro Suzuki for appropriate display and to transmit an enrolled copy of this resolution to the owner of the Seattle Mariners, the Commissioner of Baseball, and the President of the National Baseball Hall of Fame and Museum. 
 
